As filed with the Securities and Exchange Commission on August 30, 2013 Registration Statement No. 333 - SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DRYSHIPS INC. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) DryShips Inc. 74-76 V. Ipeirou Street 151 25, Marousi Athens, Greece (30) (Address and telephone number of Registrant's principal executive offices) Seward & Kissel LLP Attention:Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1200 (Name, address and telephone number of agent for service) Copies to: Gary J. Wolfe, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1200 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective as determined by market conditions and other factors. If only securities being registered on the Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. x If this form is a post-effective amendment filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Aggregate Offeing Price(1) Amount of Registration Fee Common Stock, par value $0.01 per share Preferred Stock, par value $0.01 per share Preferred Stock Purchase Rights(2) Debt securities Guarantees (3) Warrants(4) Purchase contracts(5) Rights(6) Units(7) Total Indeterminate Indeterminate An indeterminate aggregate initial offering price or number of securities of each identified class is being registered as may from time to time be offered at indeterminate prices. Also includes such indeterminate amount of debt securities and number of common shares and preferred shares as may be issued upon conversion or exchange for any other debt securities or shares of preferred stock that provide for conversion or exchange into other securities. In connection with the securities offered hereby, the Registrant is deferring payment of all of the registration fees and will pay registration fees on a "pay-as-you-go" basis in accordance with Rule 456(b) and Rule 457(r). Preferred stock purchase rights are not currently separable from the common shares and are not currently exercisable. The value attributable to the preferred stock purchase rights, if any, will be reflected in the market price of the common shares. The debt securities may be guaranteed pursuant to guarantees by the direct and indirect subsidiaries of DryShips Inc. No separate compensation will be received for the guarantees.Pursuant to Rule 457(n), no separate fees for the guarantees will be payable. Registered hereunder are an indeterminate number of warrants as may from time to time be sold at indeterminate prices. Registered hereunder are an indeterminate number of purchase contracts as may from time to time be sold at indeterminate prices. Registered hereunder arean intermediate number of rights as may from time to time be sold at indeterminate prices. Registered hereunder are an indeterminate number of units as may from time to time be sold at indeterminate prices. Units may consist of any combination of securities registered hereunder. TABLE OF ADDITIONAL REGISTRANTS Exact Name of Registrant as Specified in its Charter Country of Incorporation IRS Employer I.D. No. Primary Standard Industrial Classification Code No. Oceanview Owners Limited Liberia N/A Oceansurf Owners Limited Liberia N/A Oceancentury Owners Limited Liberia N/A Hydrogen Shipholding Co. S.A. Liberia N/A Earthly Shipholding Co. S.A. Liberia N/A Helium Shipholding Co. S.A. Liberia N/A. Malvina Shipping Company Limited Malta N/A Samsara Shipping Company Limited Malta N/A Fabiana Navigation Company Limited Malta N/A Karmen Shipping Company Limited Malta N/A Thelma Shipping Company Limited Malta N/A Celine Shipping Company Limited Malta N/A Arleta Navigation Company Limited Malta N/A Felicia Navigation Company Limited Malta N/A Zatac Shipping Company Limited Malta N/A Royerton Shipping Company Limited Malta N/A Fago Shipping Company Limited Malta N/A Lancat Shipping Company Limited Malta N/A Hydrogen Shipping Company Limited Malta N/A Helium Shipping Company Limited Malta N/A Platan Shipping Company Limited Malta N/A Madras Shipping Company Limited Malta N/A Tolan Shipping Company Limited Malta N/A Lansat Shipping Company Limited Malta N/A Iguana Shipping Company Limited Malta N/A Selma Shipping Company Limited Malta N/A Farat Shipping Company Limited Malta N/A Onil Shipping Company Limited Malta N/A Araldo Marine Ltd. Marshall Islands N/A Welby Shipping Inc. Marshall Islands N/A Ialysos Owning Company Limited Marshall Islands N/A Azalea Shareholders Limited Marshall Islands N/A Samsara Shipholding One Inc. Marshall Islands N/A Samsara Shipholding Two Inc. Marshall Islands N/A Lidman Maritime Co. Marshall Islands N/A Armanno Marine Co. Marshall Islands N/A Devine Navigation Inc. Marshall Islands N/A Ariadne Marine S.A. Marshall Islands N/A Mador Shipping Ltd. Marshall Islands N/A Lothair Navigation Company Marshall Islands N/A Verge Navigation Corp. Marshall Islands N/A Joyce Shipping Corp. Marshall Islands N/A Amara Shipping Company Marshall Islands N/A Alma Shipholding Inc. Marshall Islands N/A Tempo Marine Co. Marshall Islands N/A Flamenco Management Corp. Marshall Islands N/A Star Record Owning Company Limited Marshall Islands N/A Star Record Shareholdings Limited Marshall Islands N/A Argo Owning Company Limited Marshall Islands N/A Paralos Owning Company Limited Marshall Islands N/A Rea Owning Company Limited Marshall Islands N/A Rea Shareholdings Limited Marshall Islands N/A Dione Owning Company Limited Marshall Islands N/A Dione Shareholdings Limited Marshall Islands N/A Phoebe Owning Company Limited Marshall Islands N/A Phoebe Shareholdings Limited Marshall Islands N/A Uranus Owning Company Limited Marshall Islands N/A Uranus Shareholdings Limited Marshall Islands N/A Selene Owning Company Limited Marshall Islands N/A Selene Shareholdings Limited Marshall Islands N/A Tethys Owning Company Limited Marshall Islands N/A Tethys Shareholdings Limited Marshall Islands N/A Ioli Owning Company Limited Marshall Islands N/A Ioli Shareholdings Limited Marshall Islands N/A Iason Owning Company Limited Marshall Islands N/A Iason Shareholdings Limited Marshall Islands N/A Team-up Owning Company Limited Marshall Islands N/A Team-up Shareholdings Limited Marshall Islands N/A Iokasti Owning Company Limited Marshall Islands N/A Iokasti Shareholdings Limited Marshall Islands N/A Boone Star Owners Inc. Marshall Islands N/A Boone Star Shareholders Inc. Marshall Islands N/A Norwalk Star Owners Inc. Marshall Islands N/A Norwalk Star Shareholdings Inc. Marshall Islands N/A Dalian Star Owners Inc. Marshall Islands N/A Dalian Star Shareholdings Inc. Marshall Islands N/A Aegean Traders Inc. Marshall Islands N/A Aegean Shareholders Inc. Marshall Islands N/A Cretan Traders Inc. Marshall Islands N/A Cretan Shareholders Inc. Marshall Islands N/A Roscoe Marine Ltd. Marshall Islands N/A Argo Shareholdings Limited Marshall Islands N/A Pergamos Owning Company Limited Marshall Islands N/A Pergamos Shareholders Limited Marshall Islands N/A Amathus Owning Company Limited Marshall Islands N/A Amathus Shareholders Limited Marshall Islands N/A Echo Owning Company Limited Marshall Islands N/A Echo Shareholdings Limited Marshall Islands N/A Caerus Owning Company Limited Marshall Islands N/A Caerus Shareholdings Limited Marshall Islands N/A Symi Owners Inc. Marshall Islands N/A Symi Shareholders Inc. Marshall Islands N/A Kalymnos Owners Inc. Marshall Islands N/A Kalymnos Shareholders Inc. Marshall Islands N/A Litae Owning Company Limited Marshall Islands N/A Litae Shareholdings Limited Marshall Islands N/A Tyche Owning Company Limited Marshall Islands N/A Tyche Shareholdings Limited Marshall Islands N/A Anemone Marine Co. Marshall Islands N/A Ariana Marine Ltd. Marshall Islands N/A Neria Shipmanagement Inc. Marshall Islands N/A Argante Navigation Corp. Marshall Islands N/A Sunlight Shipholding One Inc. Marshall Islands N/A Sunlight Shipholding Two Inc. Marshall Islands N/A Atlas Owning Company Limited Marshall Islands N/A Atlas Shareholdings Limited Marshall Islands N/A Maternal Owning Company Limited Marshall Islands N/A Maternal Shareholdings Limited Marshall Islands N/A Xanadu Shipholding One Inc. Marshall Islands N/A Xanadu Shipholding Two Inc. Marshall Islands N/A Nouvelle Shipholding One Inc. Marshall Islands N/A Nouvelle Shipholding Two Inc. Marshall Islands N/A Paternal Owning Company Limited Marshall Islands N/A Paternal Shareholdings Limited Marshall Islands N/A Olivia Shipholding One Inc. Marshall Islands N/A Olivia Shipholding Two Inc. Marshall Islands N/A Taipan Shipholding One Inc. Marshall Islands N/A Taipan Shipholding Two Inc. Marshall Islands N/A Classical Owning Company Limited Marshall Islands N/A Classical Shareholdings Limited Marshall Islands N/A Human Owning Company Limited Marshall Islands N/A Human Shareholdings Limited Marshall Islands N/A Seaventure Shipping Limited Marshall Islands N/A Seaventure Holdings Limited Marshall Islands N/A Primera Shipholding One Inc. Marshall Islands N/A Primera Shipholding Two Inc. Marshall Islands N/A Scorpio Shipholding One Inc. Marshall Islands N/A Scorpio Shipholding Two Inc. Marshall Islands N/A Paragon Shipholding One Inc. Marshall Islands N/A Paragon Shipholding Two Inc. Marshall Islands N/A Iguana Shipholding One Inc. Marshall Islands N/A Iguana Shipholding Two Inc. Marshall Islands N/A Lotis Traders Inc. Marshall Islands N/A Lotis Shareholders Inc. Marshall Islands N/A Kronos Owning Company Limited Marshall Islands N/A Kronos Shareholdings Limited Marshall Islands N/A Lucio Shipholding Ltd. Marshall Islands N/A Valente Navigation Co. Marshall Islands N/A NT LLC Investors Ltd. Marshall Islands N/A NT LLC Shareholders Ltd. Marshall Islands N/A Toro Shipholding One Inc. Marshall Islands N/A Toro Shipholding Two Inc. Marshall Islands N/A Gaia Owning Company Limited Marshall Islands N/A Gaia Shareholdings Limited Marshall Islands N/A Trojan Maritime Co. Marshall Islands N/A Koronis Navigation S.A. Marshall Islands N/A Astarte Maritime S.A. Marshall Islands N/A Ashby Shipmanagement Corp. Marshall Islands N/A Orpheus Owning Company Limited Marshall Islands N/A Orpheus Shareholdings Limited Marshall Islands N/A Ionian Traders Inc. Marshall Islands N/A Rhodian Traders Inc. Marshall Islands N/A Monteagle Shipping SA Marshall Islands N/A Paralos Shareholdings Limited Marshall Islands N/A Kerkyra Traders Inc. Marshall Islands N/A Kerkyra Shareholders Inc. Marshall Islands N/A Wealth Management Inc. Marshall Islands N/A Thrasymachus Challenge Inc. Marshall Islands N/A Hippias Challenge Inc. Marshall Islands N/A Prodicus Challenge Inc. Marshall Islands N/A Gorgias Challenge Inc. Marshall Islands N/A Callicles Challenge Inc. Marshall Islands N/A Antiphon Challenge Inc. Marshall Islands N/A Protagoras Challenge Inc. Marshall Islands N/A Lycophron Challenge Inc. Marshall Islands N/A Cratylus Challenge Inc. Marshall Islands N/A Tinos Traders Inc. Marshall Islands N/A Sifnos Traders Inc. Marshall Islands N/A Milos Traders Inc. Marshall Islands N/A Milos Shareholders Inc. Marshall Islands N/A Thassos Traders Inc. Marshall Islands N/A Thassos Shareholders Inc. Marshall Islands N/A Pounta Traders Inc. Marshall Islands N/A Pounta Shareholders Inc. Marshall Islands N/A Faedon Shareholdings Limited Marshall Islands N/A Ialysos Shareholders Limited Marshall Islands N/A Mandarin Shareholdings Limited Marshall Islands N/A Mensa Shareholdings Limited Marshall Islands N/A Iktinos Owning Company Limited Marshall Islands N/A Iktinos Shareholdings Limited Marshall Islands N/A Kallikrates Owning Company Limited Marshall Islands N/A Kallikrates Shareholdings Limited Marshall Islands N/A Belulu Shareholders Limited Marshall Islands N/A DryShips Partners LP Marshall Islands N/A DRYS GP LLC Marshall Islands N/A Oceanfreight Inc. Marshall Islands N/A Oceanship Shareholdings Limited Marshall Islands N/A Oceanship Owners Limited Marshall Islands N/A Oceanwealth Shareholdings Limited Marshall Islands N/A Oceanwealth Owners Limited Marshall Islands N/A Oceanventure Shareholdings Limited Marshall Islands N/A Oceanventure Owners Limited Marshall Islands N/A Oceanresources Shareholdings Limited Marshall Islands N/A Oceanresources Owners Limited Marshall Islands N/A Oceanstreangth Shareholdings Limited Marshall Islands N/A Oceanstreangth Owners Limited Marshall Islands N/A Oceanenergy Shareholdings Limited Marshall Islands N/A Oceanenergy Owners Limited Marshall Islands N/A Oceantrade Shareholdings Limited Marshall Islands N/A Oceantrade Owners Limited Marshall Islands N/A Oceanprime Shareholdings Limited Marshall Islands N/A Oceanprime Owners Limited Marshall Islands N/A Oceanclarity Shareholdings Limited Marshall Islands N/A Oceanclarity Owners Limited Marshall Islands N/A Oceanfighter Shareholders Inc. Marshall Islands N/A Oceanfighter Owners Inc. Marshall Islands N/A Ocean Faith Shareholders Inc. Marshall Islands N/A Ocean Faith Owners Inc. Marshall Islands N/A Ocean Blue Spirit Shareholders Inc. Marshall Islands N/A Ocean Blue Spirit Owners Inc. Marshall Islands N/A Kifissia Star Shareholders Inc. Marshall Islands N/A Kifissia Star Owners Inc. Marshall Islands N/A Oceanpower Shareholders Inc. Marshall Islands N/A Oceanpower Owners Inc. Marshall Islands N/A Oceanwave Shareholders Limited Marshall Islands N/A Oceanwave Owners Limited Marshall Islands N/A Oceanrunner Shareholders Limited Marshall Islands N/A Oceanrunner Owners Limited Marshall Islands N/A Oceanfire Shareholders Inc. Marshall Islands N/A Oceanfire Owners Inc. Marshall Islands N/A Oceanview Shareholders Limited Marshall Islands N/A Oceansurf Shareholders Limited Marshall Islands N/A Oceancentury Shareholders Limited Marshall Islands N/A Pacifai Shareholders Limited Marshall Islands N/A Pacifai Owning Company Limited Marshall Islands N/A Amazon Shareholders Limited Marshall Islands N/A Amazon Owning Company Limited Marshall Islands N/A. Freightwise Investments Ltd Marshall Islands N/A Olympian Heracles Holding Inc. Marshall Islands N/A Olympian Asclepius Holding Inc. Marshall Islands N/A Olympian Hestia Holding Inc. Marshall Islands N/A Olympian Zeus Shareholders Inc. Marshall Islands N/A Olympian Zeus Owners Inc. Marshall Islands N/A Olympian Apollo Shareholders Inc. Marshall Islands N/A Olympian Apollo Owners Inc. Marshall Islands N/A Olympian Hebe Holding Inc. Marshall Islands N/A Olympian Hera Shareholders Inc. Marshall Islands N/A Olympian Hera Owners Inc. Marshall Islands N/A Olympian Rea Holding Inc. Marshall Islands N/A Olympian Poseidon Shareholders Inc. Marshall Islands N/A Olympian Poseidon Owners Inc. Marshall Islands N/A Olympian Demeter Shareholders Inc. Marshall Islands N/A Olympian Demeter Owners Inc. Marshall Islands N/A Olympian Ares Shareholders Inc. Marshall Islands N/A Olympian Ares Owners Inc. Marshall Islands N/A Olympian Artemis Shareholders Inc. Marshall Islands N/A Olympian Artemis Owners Inc. Marshall Islands N/A Olympian Diana Holding Inc. Marshall Islands N/A Olympian Athena Shareholders Inc. Marshall Islands N/A Olympian Athena Owners Inc. Marshall Islands N/A Olympian Dionysus Shareholders Inc. Marshall Islands N/A Olympian Dionysus Owners Inc. Marshall Islands N/A Olympian Aphrodite Shareholders Inc. Marshall Islands N/A Olympian Aphrodite Owners Inc. Marshall Islands N/A Olympian Pan Holding Inc. Marshall Islands N/A Olympian Hephaestus Shareholders Inc. Marshall Islands N/A Olympian Hephaestus Owners Inc. Marshall Islands N/A Olympian Hermes Shareholders Inc. Marshall Islands N/A Olympian Hermes Owners Inc. Marshall Islands N/A Ocean Rig UDW Inc.
